Citation Nr: 0831559	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-09 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to July 12, 2004, for 
the assignment of a 60 percent disability rating for 
degenerative disc disease, L4-S1, lower back, with bilateral 
radiculopathy (hereinafter, low back disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, with additional active National Guard and 
Reserve duty from July 1978 to March 1990.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which increased the disability rating 
for low back disability to 60 percent, effective July 12, 
2004.  The veteran seeks an earlier effective date for the 60 
percent rating.

The Board notes that the October 2004 rating also increased 
the disability rating for gastroesophageal reflux disease 
(GERD) to 10 percent, effective June 27, 2004.  The veteran 
perfected an appeal of this decision seeking an earlier 
effective date for the 10 percent.  However, in a rating 
decision in June 2005, the RO changed the effective date for 
the 10 percent rating to March 20, 1996, the effective date 
for the award of service connection.  The RO's action 
represents a full grant of the benefits sought as to this 
matter and the Board will confine its consideration to the 
issue as set forth on the decision title page.

The Board notes that the veteran failed, without explanation, 
to report for a Travel Board hearing scheduled in September 
2006.  He has not requested any further rescheduling.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2007).

The record reflects that in a June 2004 rating decision 
service connection was granted for low back disability and 
GERD effective March 20, 1996; 10 percent and 0 percent 
ratings, respectively, were assigned.  The veteran did not 
challenge the effective date of the grants of service 
connection.  Therefore, that decision is final.  See 38 
C.F.R. § 20.201 (2007).

In an August 2008 Written Brief Presentation, the veteran's 
representative presented argument which challenges the 
effective date of the grants of service connection for low 
back disability and GERD.  The Board takes this opportunity, 
however, to advise the representative that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
failure to timely appeal an original rating providing an 
effective date of an award renders the decision final as VA 
statutes and regulations do not provide for a "freestanding 
claim" for an earlier effective date to be raised at any time 
in the future.  Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006).  The only means by which to potentially obtain an 
earlier effective date following a final denial would be to 
challenge such denial based on clear and unmistakable error 
(CUE).  Indeed, this was observed by the United States Court 
of Appeals for the Federal Circuit in Leonard v. Nicholson, 
405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of 
[CUE, the appellant] cannot receive disability payments for a 
time frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier 
disability date").  Therefore, to the extent that the 
veteran, through his representative, seeks an earlier 
effective for the grants of service connection for low back 
disability and GERD he would have to request a revision of 
the June 2004 rating decision based on CUE.  


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO effectuated a May 
2004 Board decision, and granted service connection for low 
back disability; an initial 10 percent rating was assigned 
from March 30, 1996.  

2.  In October 2004, the disability rating was increased to 
60 percent effective July 12, 2004.  

3.  The medical evidence does not show that the low back 
disability warranted a 60 percent rating prior to July 17, 
2004.




CONCLUSION OF LAW

An effective date prior to July 12, 2004 for a 60 percent 
rating for low back disability is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic 
Code (DC) 5293 (prior to and from September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA notice should be 
provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini II; Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 488.  It 
must also inform the claimant that VA will determine the 
effective date to be assigned a particular disability rating 
based on when VA receives the veteran's claim, when the 
evidence that establishes the basis for the rating that 
reflects the level of disability was submitted, or on the day 
after the veteran's discharge from service if the claim was 
submitted within one year after discharge.  Id.

In the present case, the veteran was provided VCAA notice 
regarding the issue of service connection in March 2002, 
prior to the June 2004 rating decision that granted service 
connection for low back disability and assigned a 10 percent 
rating effective March 20, 1996.  In October 2004, the rating 
was increased to 60 percent from July 12, 2004.  The veteran 
disagreed with the effective date assigned for the 60 percent 
rating.  In October 2005, the veteran was provided VCAA 
notice regarding the earlier effective issue; in November 
2005, the RO readjudicated the claim and sent him a 
supplemental statement of the case.  See Pelegrini II, 
18 Vet. App. 112, 119-20 (2004); see, too Mayfield, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board notes that although the veteran was not provided 
notice of the type of evidence necessary to establish an 
effective date, there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date for the 60 percent rating for 
low back disability, any question about the appropriate 
effective date to be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA treatment records and 
reports of VA examinations.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  In March 2006, the veteran 
indicated that he had no further evidence to submit.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103.

Analysis

As noted above, service connection for low back disability 
was granted in a June 2004 rating decision; 10 was assigned 
from March 20, 1996.  Thereafter, a VA examination was 
conducted on July 12, 2004.  Based on the results of this 
examination, the RO, in October 2004, increased the 
disability rating for low back disability to 60 percent 
effective July 12, 2004.  The veteran contends that the 
effective date for the 60 percent rating should go back to 
1996.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Board notes that 
if a veteran expresses dissatisfaction with his/her initial 
rating following the grant of service connection separate or 
"staged" ratings can be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected low back disability is 
evaluated under DC 5293 (intervertebral disc syndrome).  DC 
5293 was revised effective September 23, 2002.  See 67 Fed. 
Reg. 54349 (August 22, 2002).

Prior to September 23, 2002, DC 5293 provided a 60 percent 
rating for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  38 
C.F.R. § 4.71a, DC 5293 (prior to September 23, 2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is assigned with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (effective September 23, 2002).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as DC 
5243).  The incapacitating episode rating scheme set forth in 
DC 5243 is nearly the same as that utilized in the 2002 
version of DC 5293.

Upon review of the medical evidence, the Board does not find 
that the veteran's low back disability warranted a 60 percent 
rating prior to July 12, 2004.  In this regard, the Board 
notes that the only medical evidence dated between this date 
and March 20, 1996 (the effective date for the award of 
service connection) is a report of VA examination conducted 
in June 2002.  At that time, the veteran denied any bowel or 
bladder changes.  Physical examination revealed that he had 
5/5 manual motor testing in all major muscular bilateral 
lower extremities.  He was able to walk, squat and rise 
without difficulty.  There were no spasms noted in the 
myofascial compartments of the lumbar spine.  The diagnosis 
was mechanical low back pain without radiculopathy.  This 
evidence certainly does not warrant a 60 percent rating under 
either version of DC 5293.  

As such, the Board concludes that there is no legal basis for 
the veteran's entitlement to an effective date prior to July 
12, 2004, for a 60 percent rating for his low back 
disability.  In reaching this determination, the Board notes 
that because the veteran's low back disability had its onset 
in service, service connection was established as of March 
20, 1996, the date of receipt of his reopened claim.  See 
38 C.F.R. § 3.400.  It does not follow, however, that because 
service connection is warranted that the effective date of 
service connection be the same date as the effective date of 
the 60 percent evaluation.

In this regard, the Board observes that this case is 
factually similar to Meeks v. West, 216 F.3d 1363 (Fed. Cir. 
2000), and finds that the holding in that case is instructive 
for the Board's consideration of this matter.  In Meeks, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) affirmed the Board's determination that the 
veteran's argument that he should be awarded a 100 percent 
rating effective the date of service connection was without 
merit.

In Meeks, the veteran's claim of service connection for eye 
disability had remained open for many years, and following 
the RO's March 1995 grant of service connection for eye 
disability, VA had to evaluate the severity of the condition 
for the period from December 1969; in the March 1995 rating 
decision, the RO awarded a 50 percent rating effective from 
December 1969, a 60 percent rating from June 1973, and a 70 
percent rating from December 1974 to January 1985 to January 
1985, and a 100 percent rating effective from January 1985.  
The veteran appealed, asserting entitlement to a 100 percent 
rating from December 1969.

In affirming the Board, the Federal Circuit explained that, 
as here, the veteran "conflate[d] what are in fact two 
distinct issues, involving separate inquiries: the 
determination of the date from which an award is effective, 
and the quantum of the award to which a veteran is entitled."  
Id. at 1366.  Here, the veteran contends that the effective 
date for the 60 percent rating should be earlier because 
"[t]his has been an ongoing request for benefits and 
increases."  See VA Form 21-4138, dated in December 2004 and 
accepted as a notice of disagreement.  However, as explained 
above, the June 2002 VA examination did not yield clinical 
findings that would warrant a 60 percent rating under DC 
5293.  Therefore, there is no basis upon which to grant an 
effective date for the 60 percent evaluation prior to July 
12, 2004.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, meaning the benefit- 
of-the-doubt rule is inapplicable.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Entitlement to an effective date prior to July 12, 2004, for 
the assignment of a 60 percent disability rating for low back 
disability is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


